EXHIBIT 10.5

 

AMENDMENT THREE TO THE

1995 DIVIDEND INCREASE UNIT PLAN OF

DUKE REALTY SERVICES LIMITED PARTNERSHIP

 

This Amendment Three to the 1995 Dividend Increase Unit Plan of Duke Realty
Services Limited Partnership (As Amended and Restated Effective October 1, 1999)
(“Plan”) is hereby adopted this 30th day of October, 2002 by Duke Realty
Services Limited Partnership (“Partnership”).  Each capitalized term not
otherwise defined herein has the meaning set forth in the Plan.

 

WITNESSETH:

 

WHEREAS, the Partnership maintains the Plan for the purposes set forth therein;
and

 

WHEREAS, pursuant to Section 5.1 of the Plan, the Board of Directors (“Board”)
of Duke Realty Corporation (“Corporation”) and the Executive Compensation
Committee of the Board (“Committee”) have reserved the right to amend the Plan
with respect to certain matters; and

 

WHEREAS, the Committee has determined to amend the Plan to allow for the
deferral of Plan distributions through the Executives’ Deferred Compensation
Plan of Duke Realty Services Limited Partnership and to eliminate the payment of
any Plan benefits in stock and instead pay all Plan benefits in cash; and

 

WHEREAS, the Committee has approved and authorized this Amendment Three to the
Plan;

 

NOW, THEREFORE, pursuant to the authority reserved to the Committee under
Section 5.1 of the Plan, the Plan is hereby amended, effective as of October 30,
2002, in the following particulars:

 


BY ADDING THE FOLLOWING TO THE END OF SECTION 1.5 OF THE PLAN:

 

“Effective October 30, 2002, no shares of Company stock shall be issued under
the Plan and the number of shares of Company stock available for issuance under
the Plan on or after that date shall be zero.

 

Effective October 30, 2002, the maximum value of the awards payable under the
Plan that would have, absent Amendment Three to the plan dated October 30, 2002,
been issued under the Plan in Company common shares shall be an amount equal to
the maximum number of Company common shares that could have otherwise been
issued under the Plan times the per share New York Stock Exchange closing price
of such shares on the date such shares would have otherwise been issued. The
intent of this paragraph is to limit the value of the awards payable under the
Plan after Amendment

 

--------------------------------------------------------------------------------


 

Three to the Plan to the value of the awards payable under the Plan before such
Amendment.”

 


BY ADDING THE FOLLOWING NEW SECTION TO ARTICLE IV OF THE PLAN:

 

“4.4         Deferral of Distributions.  Notwithstanding the foregoing, any
distribution payable to a Participant under this Plan may be deferred by that
Participant under the Executives’ Deferred Compensation Plan of Duke Realty
Services Limited Partnership (the ‘Deferred Plan’), provided that the
Participant is a participant in the Deferred Plan and files a deferral election
in a timely manner as prescribed by that Deferred Plan.  If such an election is
made, the benefit that is deferred will cease to be payable under this Plan and
will instead be payable under the terms of the Deferred Plan.”

 


BY ADDING THE FOLLOWING TO THE END OF SECTION 4.2 OF THE PLAN:

 

“Notwithstanding the foregoing, any distribution made under the Plan on or after
October 30, 2002 will be made in cash rather than shares of Company stock.”

 

All other provisions of the Plan shall remain the same.

 

IN WITNESS WHEREOF, Duke Realty Services Limited Partnership, by a duly
authorized officer of the Corporation (the Partnership’s general partner), has
executed this Amendment Three to the 1995 Dividend Increase Unit Plan of Duke
Realty Services Limited Partnership (As Amended and Restated Effective October
1, 1999) this 30th day of October, 2002.

 

 

--------------------------------------------------------------------------------